        Case 1:20-cv-07049-KPF Document 26 Filed 11/13/20 Page 1 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 CHARTER COMMUNICATIONS, INC.,
                                                                20 CV 7049 (KPF) (GWG)
                 Petitioner,

          – against –
                                                                DECLARATION OF
 KARIN GARFIN,
                                                                SARANICOLE DUABAN
                 Respondent.



         Pursuant to 28 U.S.C. § 1746, I, Saranicole Duaban, declare as follows:

         1.     I am an attorney licensed to practice law in the State of New York and am

duly admitted to practice in this Court. I have been associated with Goddard Law PLLC

since March 2020. I am making this Declaration in support of Karin Garfin’s opposition

to Charter Communication’s petition to compel arbitration of her claims.

         2.     I worked on Karin Garfin’s matter at Goddard Law PLLC in July and

August 2020. My statements are based upon my work on the case and my review of the

file.

         3.     I was asked to jump in and file an arbitration at JAMS because Ms.

Goddard was suffering medical complications during the third trimester of her high-risk

pregnancy and also suffering from flu like symptoms in the middle of a pandemic. I was

asked to jump in and simply handle the filing of the fully drafted arbitration complaint at

JAMS, due to the quickly approaching statute of limitations deadline,

         4.     I discussed the filing with Ms. Goddard and Ms. Garfin, and they told me

that the case was to be filed with JAMS pursuant to a mandatory arbitration agreement

that Ms. Garfin had signed when her employment commenced. On July 6, 2020, I

prepared the commencement paperwork and served it by email on Charter’s attorney Ms.


                                             1
      Case 1:20-cv-07049-KPF Document 26 Filed 11/13/20 Page 2 of 6




Rodriguez, and filed it by email with JAMS. Unfortunately, I filed what I thought was

the correct arbitration agreement (the “October 2017 Agreement”) at JAMS.

       5.      I learned that I had made a mistake the next day, July 7, 2020, when the

JAMS administrator emailed me saying that the “October 2017 Agreement” I attached

required arbitration at AAA, not JAMS.

       6.      I was forced to contact Ms. Goddard while dealing with her health

emergencies about the mistake. Believing that the firm had simply file at the wrong venue,

I then e-mailed Ms. Rodriguez saying that we will correct the mistake by filing at AAA.

       7.      In response, Ms. Rodriguez telephoned me and said that I could not file at

AAA, but instead needed to file through Charter’s internal investigation process pursuant

to the October 2017 Agreement I had attached to the commencement paperwork.

       8.      Ms. Rodriguez, knowing that the case had been handed off to me, did not

tell me that counsel for Ms. Garfin had communicated in writing a year earlier that she

had never received the October 2017 agreement and therefore was not bound by it,

because her email had been cut off from Charter before the October 2017 Agreement was

sent, and that in fact Ms. Rodriquez had made us aware of an earlier agreement, the “June

2017 Agreement,” that required Ms. Garfin to arbitrate at JAMS. See Goddard Decl.,

Exhibit 1.

       9.      I understand that Ms. Rodriguez had no duty to inform me of what was

obviously a mistake, and I include the details in the previous paragraph only to

demonstrate that, while my mistake was an honest mistake occasioned by Ms. Goddard’s

high risk pregnancy and illness, Ms. Rodriguez did not extend the courtesy of giving me

a head’s up as to the true nature of the mistake that I made. Instead of revealing to me

that I correctly filed the arbitration at the organization that she knew Ms. Garfin had

                                             2
        Case 1:20-cv-07049-KPF Document 26 Filed 11/13/20 Page 3 of 6




agreed to arbitrate at, she instead sent me the instructions for commencing the process to

arbitrate at AAA, where she knew Ms. Garfin objected to arbitration based on lack of

agreement as she never received the email as Charter had terminated her and cut off her

email before they sent it to her.

         10.   As the exhibits submitted by Charter in support of its Petition show, I then,

based on Ms. Rodriguez instructions, told her that I would commence the internal process

with Charter, and I did so immediately, the same day, July 7, 2020. After Charter’s

internal investigation was concluded on July 31, 2020, I requested that arbitration be

commenced on August 3, 2020, and Defendants commenced at the AAA on August 4,

2020.

         11.   After the arbitration was filed at AAA in early August 2020, I learned the

true nature of our mistake – that is, Ms. Garfin never agreed to arbitrate at AAA and

objected to doing so and that I had originally correctly filed at JAMS, albeit with the

wrong agreement.

         12.   Specifically, I received access to several e-mails exchanged between Ms.

Goddard and Ms. Rodriguez in 2019 which demonstrated that Ms. Goddard had

communicated to Ms. Rodriguez that Ms. Garfin had never received the October 2017

Agreement, and therefore was not bound by it. I also then saw for the first time the e-

mail where Ms. Rodriguez sent the June 2017 agreement to Ms. Goddard and informed

her that even if Ms. Garfin had not received the October 2017 Agreement, she was

“bound by” the June 2017 Agreement requiring arbitration at JAMS. It was at this time I

realized the true nature of our mistake-we had filed the wrong agreement at JAMS, not

filed the correct agreement at the wrong venue.




                                             3
      Case 1:20-cv-07049-KPF Document 26 Filed 11/13/20 Page 4 of 6




       13.     Also in August, I learned that New York’s prohibition and nullification of

mandatory arbitration agreements in CPLR § 7515 had been applied by a justice of the

Supreme Court in New York County in July 2020 to deny a motion to compel arbitration,

and the justice issued a carefully reasoned opinion.

       14.     On August 26, 2020, within AAA’s 30 day window, I notified the AAA

and Ms. Rodriguez that Ms. Garfin had never received the agreement to arbitrate at AAA

and therefore was not bound by it, and would not participate in arbitration at AAA on that

ground; and that, furthermore, we believed that any agreement to arbitrate discrimination

claims was null and void under CPLR § 7515. I then filed the case in New York State

court the same day.

       15.     If Ms. Garfin is required to arbitrate, the Court should enforce the only

valid agreement between the parties-the June 2017 agreement, unless it is null and void

under CPLR§ 7515 both parties remain bound by the JAMS agreement. In no event

should the Court require Ms. Garfin to arbitrate at AAA over her objections, with an

agreement that she never entered into based at best on her law firms’ mistake.

       16.     In the first instance, the Court should await the appeals courts’ review of

the validity of CPLR § 7515; if Ms. Garfin must be compelled to arbitrate her claims,

they should be arbitrated pursuant to the June 2017 Agreement, not the October 2017

Agreement, which means the case must be heard at JAMS, not AAA.




                                             4
      Case 1:20-cv-07049-KPF Document 26 Filed 11/13/20 Page 5 of 6




I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, memory, information, and belief.



           Nov 13 2020
 DATED: ________________________
          Brooklyn, New York



                                                        SARANICOLE DUABAN




                                             5
Case 1:20-cv-07049-KPF Document 26 Filed 11/13/20 Page 6 of 6
